Name: Commission Regulation (EC) No 1307/94 of 6 June 1994 concerning the stopping of fishing for Atlantic redfish by vessels flying the flag of France
 Type: Regulation
 Subject Matter: Europe;  fisheries;  maritime and inland waterway transport
 Date Published: nan

 No L 142/14 Official Journal of the European Communities 7. 6. 94 COMMISSION REGULATION (EC) No 1307/94 of 6 June 1994 concerning the stopping of fishing for Atlantic redfish by vessels flying the flag of France THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system appli ­ cable to the common fisheries policy ('), and in particular Article 21 (3) thereof, Whereas Council Regulation (EC) No 3692/93 of 21 December 1993 allocating, for 1994, certain catch quotas between Member States for vessels fishing in the Norwe ­ gian exclusive economic zone and the fishing zone around Jan Mayen (2), provides for Atlantic redfish quotas for 1994 ; Whereas, in order to ensure compliance with the provi ­ sions relating to the quantitative limitations on catches of stocks subject to quotas, it is necessary for the Commis ­ sion to fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated ; Whereas, according to the information communicated to the Commission, catches of Atlantic redfish in the waters of ICES divisions I and II a and b (Norwegian waters north of 62 ° N) by vessels flying the flag of France or registered in France have reached the quota allocated for 1994 ; whereas France has prohibited fishing for this stock as from 13 May 1994 ; whereas it is therefore neces ­ sary to abide by that date, HAS ADOPTED THIS REGULATION : Article 1 Catches of Atlantic redfish in the waters of ICES divisions I and II a and b (Norwegian waters north of 62 ° N) by vessels flying the flag of France or registered in France are deemed to have exhausted the quota allocated to France for 1994. Fishing for Atlantic redfish in the waters of ICES divi ­ sions I and II a and b (Norwegian waters north of 62 ° N) by vessels flying the flag of France or registered in France is prohibited, as well as the retention on board, the tran ­ shipment and the landing of such stock captured by the abovementioned vessels after the date of application of this Regulation . Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. It shall apply with effect from 13 May 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 June 1994. For the Commission Yannis PALEOKRASSAS Member of the Commission 0 OJ No L 261 , 20. 10 . 1993, p. 1 . O OJ No L 341 , 31 . 12. 1993, p. 104.